
		110th CONGRESS
		2d Session
		H. CON. RES. 440
		In the Senate of the United
	 States,
		
			October 2 (legislative
		day, September 17), 2008.
		
		Amendments:
		That the resolution from the House of
		Representatives (H. Con. Res. 440) entitled Concurrent resolution
		providing for a conditional adjournment of the House of Representatives and a
		conditional recess or adjournment of the Senate., do pass with the
		following
		(1)On page 1, line 3, strike
	 from Monday, September
	 29, 2008, through Friday, October 3,
	 2008,
			(2)On page 2,
	 line 2, strike that and all that
	 follows through line 9 and insert: the Senate may adjourn or recess at
	 any time from Thursday, October 2, 2008, through January 3, 2009, on a motion
	 offered pursuant to this concurrent resolution by its Majority Leader or his
	 designee until such time as specified in that motion, but not beyond noon on
	 January 3, 2009, and it may reassemble pursuant to section 2 of this concurrent
	 resolution.
			(3)On page 2,
	 line 15, strike time and insert: respective
	 time
	
		
			
			Secretary
		
	
	
	